United States Court of Appeals

                              FOR THE EIGHTH CIRCUIT




                                 _______________

                                  No. 96-2925
                                 _______________


KAREN KAMPA,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 *   Appeal from the United
                                         *   States District Court for
                                         *   the District of Minnesota.
WHITE CONSOLIDATED                       *
INDUSTRIES, INC.,                        *
                                         *
             Appellee.                   *


                            __________________________

                            Submitted:   March 12, 1997

                           Filed: June 6, 1997
                           __________________________

Before WOLLMAN and BEAM, Circuit Judges, and LAUGHREY,1 District
      Judge.
                         ______________________

LAUGHREY, District Judge.


      Appellant Karen Kampa appeals from the district court’s order denying
her a jury trial on her claim brought under the Minnesota Human Rights Act
(MHRA).    We reverse and remand for further proceedings.




  1
   The Honorable Nanette K. Laughrey, United States District
Judge for the Eastern and Western Districts of Missouri, sitting
by designation.
                                             I.


        In   April   1995,   Kampa   filed    suit    against    her   employer,   White
Consolidated Industries, Inc. (WCI), alleging, in part, discrimination on
the basis of her gender in violation of Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq., and the MHRA, Minn. Stat. § 363.01 et
seq.     Both parties made timely demands for a jury trial pursuant to Fed.
R. Civ. P. 38.       Shortly before trial, WCI moved to strike Kampa’s jury
demand and to revoke its own jury demand.            The district court granted WCI’s
motions.      The court determined that the events giving rise to Kampa’s
gender discrimination claim occurred prior to the effective date of the
Civil Rights Act of 1991, and accordingly, Kampa had no right to a jury
trial on her claim brought under Title VII.                See Landgraf v. USI Film
Prods., 511 U.S. 244, 280-86 (1994).              The court also determined that
because the MHRA specifically provided that claims brought under the Act
were to be decided by a judge sitting without a jury, Kampa’s MHRA claim
would be decided by the court.


        Kampa moved for reconsideration of the district court’s order based
upon our decision in Gipson v. KAS Snacktime Co., 83 F.3d 225, 230-31 (8th
Cir. 1996), wherein we held that the Seventh Amendment guaranteed a jury
trial to a plaintiff seeking damages in federal court under the Missouri
Human Rights Act.      The district court found Gipson was distinguishable, but
certified for immediate appeal the question of whether Kampa had a Seventh
Amendment right to a jury trial on her MHRA claim.              We subsequently granted
Kampa’s petition for interlocutory appeal.


        The issue of whether a party is entitled to a jury trial under the
Seventh Amendment is a question of law.               Accordingly, our review is de
novo.    Ackerman v. Northwest Airlines, Inc., 54 F.3d 1389, 1393 (8th Cir.
1995).




                                         -2-
                                       II.


        The initial question presented to the Court is whether the Seventh
Amendment right to a jury trial extends to a claim brought pursuant to the
MHRA.    The Seventh Amendment preserves the right to a jury trial in “suits
at common law” filed in federal court.        Tull v. United States, 481 U.S.
412, 417 (1987).      Such suits include those in which legal rights and
remedies, as distinguished from equitable rights and remedies, are to be
determined.    Curtis v. Loether, 415 U.S. 189, 193 (1974).   Since the merger
of the courts of law and equity, the Seventh Amendment right to a jury
trial has been carefully preserved. “Maintenance of the jury as a fact-
finding body is of such importance and occupies so firm a place in our
history and jurisprudence that any seeming curtailment of the right to a
jury trial should be scrutinized with the utmost care.” Beacon Theatres,
Inc. v. Westover, 359 U.S. 500, 501 (1959)(quoting Dimick v. Schiedt, 293
U.S. 474, 486 (1935)).


        In her Complaint, Kampa seeks compensatory and punitive damages,
reinstatement, costs and attorneys’ fees, which are all remedies authorized
by the MHRA.   Although we recognize that not every award of monetary relief
constitutes a legal remedy, federal law has consistently held that money
damages are generally characterized as a legal remedy.             Chauffeurs,
Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 570 (1990).
Furthermore,     “[r]emedies   [that   are]   intended   to   punish   culpable
individuals, as opposed to those intended simply to extract compensation
or restore the status quo, were issued by courts of law, not courts of
equity.”    Tull, 481 U.S. at 422 (citing Curtis, 415 U.S. at 197). Based
upon the rights and remedies at issue in this case, the Seventh Amendment
guarantees Kampa a right to a jury trial on her MHRA claim.       Gallagher v.
Wilton Enters., Inc., 962 F.2d 120, 122-23 (1st Cir. 1992); Chauffeurs, 494
U.S. at 570.




                                       -3-
      Our conclusion is buttressed by our recent decision in Gipson in
which we stated that “[t]he Seventh Amendment right to [a] jury trial
extends to statutory causes of action, so long as the statute allows, and
the plaintiff seeks, at least in part a legal remedy.” 83 F.3d at 231
(citing Curtis, 415 U.S. at 194).     In Gipson, we found that the Seventh
Amendment right to a jury trial attached because the Missouri Human Rights
Act provided for actual and punitive damages.


      Our conclusion is not altered because the MHRA specifically provides
that “[a]ny action brought pursuant to this chapter shall be heard and
determined by a judge sitting without a jury.”   Minn. Stat. § 363.14, subd.
2.   Nor are we persuaded by WCI’s argument that the legislature intended
to create an equitable remedy by prohibiting a jury trial and making the
award of compensatory money damages discretionary.     The right to a jury
trial in federal court is clearly a question of federal law.      Simler v.
Conner, 372 U.S. 221, 222 (1963).   Federal law controls the issue, even in
cases such as this, where the federal court is enforcing a state-created
right and “even when a state statute or state constitution would preclude
a jury trial in state court.”   Gipson, 83 F.3d at 230 (citing Byrd v. Blue
Ridge Rural Elec. Co-op., Inc., 356 U.S. 525, 538-39 (1958); Herron v.
Southern Pac. Co., 283 U.S. 91 (1931)).   Accordingly, federal law controls
even if the Minnesota legislature intended to create only equitable
remedies.   The MHRA permits actual and punitive damages and pursuant to
federal law those are legal remedies.
      The only remaining issue is whether the Seventh Amendment guarantee
must be balanced against the mandate of the Erie doctrine, an issue not
addressed in Gipson.   The Erie doctrine establishes that the federal courts
in diversity cases must apply state substantive law but are free to apply
federal procedural law.




                                    -4-
Guaranty Trust Co. of N.Y. v. York, 326 U.S. 99 (1945).         Later cases
refining the Erie doctrine have held that the federal court should apply
the law of the state, rather than federal law, if the right in question is
bound up with the substantive claim created by state law.    Byrd, 356 U.S.
at 535 (citing Cities Serv. Oil Co. v. Dunlap, 308 U.S. 208 (1939)).


     There is no clear evidence that Minnesota’s prohibition against jury
trials was bound up in the substantive rights created by the MHRA.      More
importantly, we are not persuaded that the Erie doctrine plays as central
a role in this case as WCI advocates.      In Hanna v. Plumer, 380 U.S. 460,
469-70 (1965), the Supreme Court held that where an arguably procedural
right is at stake, and the issue is addressed by a Federal Rule of Civil
Procedure, the Erie analysis is irrelevant.        Several years later, in
Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 27 n.6 (1988), the Supreme
Court went one step further and stated that the aims of the Erie doctrine
are immaterial and should not be considered where either a Federal Rule of
Civil Procedure or a federal statute addresses an arguably procedural point
in dispute.     Necessarily, the Erie analysis must be equally inapplicable
when there is a constitutional provision on point which is arguably
procedural.


     Accordingly, we reverse and remand to the district court.




     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -5-